IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOHN FRANK MONEK,                           :   No. 355 MAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
PENNSYLVANIA BOARD OF PROBATION             :
AND PAROLE,                                 :
                                            :
                   Respondent               :


                                     ORDER



PER CURIAM

     AND NOW, this 6th day of October, 2020, the Petition for Allowance of Appeal is

DENIED.